Citation Nr: 0332353	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-04 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for fatigue, headaches, 
memory loss, sleep disorder, depression, nightmares, 
flashbacks, irritability, anger, anxiety, and skin rash; to 
include whether service connection is warranted under the 
provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. 
§ 3.317 (2003).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1989 to November 
1991.

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO appears to have reopened the veteran's 
claim for service connection for PTSD and to have denied it 
on the merits.  

The other issues noted above were denied in a rating decision 
of November 1999.  The veteran submitted a notice of 
disagreement (NOD) with this decision in July 2000; however, 
the claims file does not contain a Statement of the Case 
(SOC) regarding these issues.  This matter is addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  In a rating decision of August 1999, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  He was notified of this decision in a letter of August 
1999 and did not appeal this determination.

2.  The additional evidence added to the record since August 
1999 is not duplicative of evidence previously on file and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The August 1999 decision wherein the RO denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2003).

2.  Subsequent to the decision of August 1999 denying 
entitlement to service connection for PTSD, new and material 
evidence sufficient to reopen the claim was received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (Effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter :Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2003).  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  In any event, based on the favorable decision 
discussed below, the Board finds that any deficiencies in 
VA's duty to notify and assist the veteran regarding his 
claim for new and material evidence constitutes harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Finality & Materiality

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim substantially 
predates August 2001, the new regulatory criteria are not 
applicable.

In a rating decision of August 1999, the RO denied 
entitlement to service connection for PTSD on the basis that 
the veteran did not have a medical diagnosis of PTSD.  He was 
notified of this decision and his appellant rights by letter 
dated in mid-August 1999 which was sent to his last reported 
address.  

This address had been reported on the veteran's claim 
received in February 1999.  He did not respond to this 
notification within one year.  There is no objective 
evidence, nor has the veteran alleged, that he did not 
receive the August 1999 notification.  This decision is 
final.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in August 1999 included the veteran's 
claims of in-service stressors that had led to a current 
psychiatric disorder of PTSD.  The available service medical 
records, and subsequent VA treatment records, did not 
indicate any diagnosis for PTSD.  Service medical records did 
reveal that the veteran had been injured in a motor vehicle 
accident during his military service in December 1990.  

Since the August 1999 rating decision, VA has obtained the 
veteran's private treatment records and afforded him a 
compensation examination.  Beginning in 2000, both the 
veteran's private treatment records and a VA compensation 
examination of September 2000 noted diagnoses for PTSD based 
on the veteran's related military history.  The evidence 
received since August 1999 is new and material in that it 
provides evidence of a medical diagnosis for PTSD based on 
the veteran's related military experiences.  This evidence 
was apparently not before VA in August 1999.  Therefore, the 
Board finds that the evidence added to the record since 
August 1999 is so significant that it must be considered in 
order to fairly decide the claim.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

As noted above, the veteran has claimed that his in-service 
stressors include a motor vehicle accident in which he 
sustained physical injuries.  The service medical records 
contain a military accident report dated in December 1990 
that corroborates that such a motor vehicle accident occurred 
during the veteran's active service.  An outpatient record 
also notes treatment for physical injuries sustained from 
this accident.  Based on this objective history, the Board 
finds that the contemporaneous military records have verified 
the stressor of a motor vehicle accident.

However, the medical opinions of record are ambiguous on 
whether this stressor, standing alone, was sufficient to 
cause the veteran's PTSD.  On examination, the veteran has 
also reported stressors from his service in the Gulf War that 
were considered by the healthcare professionals who rendered 
diagnoses for PTSD.  Since the alleged in-service stressors 
from the Gulf War have not been corroborated by the 
Department of Defense, and the examiners have failed to 
explicitly determine whether the motor vehicle accident of 
December 1990, standing alone, was sufficient to cause the 
veteran's current PTSD, further VA psychiatric examination 
must be obtained.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Cohen v. Brown, 10 Vet. App. 128, 150-51 (1997)(In 
cases concerning PTSD, the Board is required to seek 
appropriate medical clarification if the medical evidence is 
insufficient in determining the adequacy of a claimed in-
service stressor.)  This examination should provide a medical 
opinion on whether the corroborated in-service stressors 
resulted in PTSD.

The veteran's other alleged in-service stressors include:  1) 
seeing a lot of dead enemy bodies, 2) apparently witnessing 
(or being told of) the death of a friend and fellow 
servicemember by a landmine (Corporal Emmanuel (Manuel?) 
Sapien), 3) being lost in the desert for four hours during 
combat operations and being shot at by U. S. forces, and 4) 
performing two reconnaissance patrols in Kuwait.  

A review of the veteran's DD 214 noted his last assigned unit 
in November 1991 was "HHB 6/ 3rd ADA" and his military 
occupational specialty was as an air defense artillery 
operations intelligence assistant.  He was awarded the 
Southwest Asia Service Medal with two Bronze Service Stars.  
However, the veteran's service personnel records have not 
been obtained and must be requested from the National 
Personnel Records Center (NPRC).  In addition, VA has not 
attempted to verify the veteran's claimed stressors with the 
U. S. Armed Services Center for Research of Unit Records 
(Center).  On remand, such verification should be conducted.

The Board notes that the veteran was informed of VA's duty to 
notify and assist in the development of his claim by letter 
of March 2001.  This letter specifically referenced the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub.L. 
No. 106-475, 114 Stat. 2096 (2000).  However, this letter 
indicates that he was informed of a requirement to respond 
within 60 days (May 15, 2001).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).   

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the VBA AMC must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Finally, the RO issued a decision in November 1999 wherein it 
denied entitlement to service connection for fatigue, 
headaches, memory loss, sleep disorder, depression, 
nightmares, flashbacks, irritability, anger, anxiety, and 
skin rash; to include whether service connection is warranted 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  The RO also denied entitlement to service 
connection for hypertension.  The veteran expressed his 
disagreement with this decision in a VA Form 21-4138 
(Statement in Support of Claim) received by VA on July 11, 
2000.  A SOC was not issued regarding these matters.

Based on this evidence, the Board finds that the appellant 
has submitted timely NODs regarding the issues noted in the 
previous paragraph.  These NODs were apparently received 
within one year after notification of the RO's determination 
and therefore have been timely submitted.  See 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.201.  Under the circumstances, 
these issues are not yet ripe for appellate review and must 
be remanded to the RO to insure protection of the veteran's 
due process rights.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his PTSD and psychiatric problems 
since November 1991.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  In this 
regard, the veteran should be 
specifically requested to submit a signed 
release form in order to obtain his 
treatment records from the West Texas 
Psychological Associates.  In addition, 
the RO should obtain the veteran's 
treatment records, to include clinical 
findings, from the Big Springs VA Medical 
Center, for the period from October 2000 
to the present time.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

4.  The VBA AMC should contact the 
veteran and request him to provide 
corroborating evidence of his alleged in-
service stressors.  Inform him the 
currently uncorroborated stressors 
include:  

a) seeing a lot of dead enemy bodies, 

b) apparently witnessing (or being told 
of) the death of a friend and fellow 
servicemember by a landmine (Corporal 
Emmanuel (Manuel?) Sapien), 

c) being lost in the desert for four 
hours during combat operations and being 
shot at by U. S. forces, and 

d) performing two reconnaissance patrols 
in Kuwait.  Allow the veteran a 
reasonable time to respond.  Any response 
or evidence submitted by the veteran must 
be incorporated into the claims file.

5.  The VBA AMC should contact the 
National Personnel Records Center and 
request that it provide to VA the 
veteran's service personnel records.  If 
such records are unavailable, the NPRC 
should be instructed to provide VA with a 
negative response and the reasons for the 
inability to provide the requested 
records.  All evidence and responses 
received from this request must be 
incorporated into the claims file.

6.  The VBA AMC should contact the U. S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and request that 
they attempt to verify the following 
alleged in-service stressors:  1) seeing 
a lot of dead enemy bodies, 2) apparently 
witnessing (or being told of) the death 
of a friend and fellow servicemember by a 
landmine (Corporal Emmanuel (Manuel?) 
Sapien), 3) being lost in the desert for 
four hours during combat operations and 
being shot at by U. S. forces, and 4) 
performing two reconnaissance patrols in 
Kuwait.  Copies of the veteran's complete 
service personnel records should be 
provided to the Center.  

A copy of any available history for the 
unit to which the veteran was assigned 
during the Gulf War should also be 
requested.  The USASCRUR should be 
specifically asked to indicate in its 
response if any of the requested unit 
histories are unavailable.  The 
USASCRUR's response and any evidence 
provided should be incorporated into the 
claims file.

7.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

8.  After the above development has been 
completed and all evidence received 
associated with the claims file, the VBA 
AMC should make a determination on 
whether any other alleged in-service 
stressors (other than the stressor of a 
motor vehicle accident in December 1990 
which the Board has determined is 
verified by the service medical records) 
are corroborated by the evidence of 
record.  These stressors include:  1) 
seeing a lot of dead enemy bodies, 2) 
apparently witnessing (or being told of) 
the death of a friend and fellow 
servicemember by a landmine (Corporal 
Emmanuel (Manuel?) Sapien), 3) being lost 
in the desert for four hours during 
combat operations and being shot at by U. 
S. forces, and 4) performing two 
reconnaissance patrols in Kuwait.  

The VBA AMC should make a written report 
for the record on its determination of 
whether any additional in-service 
stressors have been corroborated and 
provide the psychiatric examiner 
(conducting the examination requested 
below) with an itemized list of these 
verified stressors.

9.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD.  The claims 
folder and a separate copy of this remand  
must be sent to the examiner for review.  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.

Please provide the examiner with the 
following instructions:

The examiner should review the Board's 
discussion of the veteran's medical 
history contained in the provided remand.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged stressors from his military 
service.  The Board has found the 
contemporaneous military records 
corroborate the stressor of a motor 
vehicle accident in December 1990.  
Accompanying these instructions should be 
a determination by the VBA AMC if any 
other alleged stressors have been 
verified by the record.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressors 
identified by the Board or the VBA AMC as 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).


11.  The VBA AMC should issue a SOC 
regarding the November 1999 decisions 
denying entitlement to service connection 
for fatigue, headaches, memory loss, 
sleep disorder, depression, nightmares, 
flashbacks, irritability, anger, anxiety, 
and skin rash; to include whether service 
connection is warranted under the 
provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317; and entitlement to 
service connection for hypertension.  
This SOC must specifically inform the 
appellant and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A.  
The appellant and representative should 
then be given the opportunity to respond 
thereto.  Only if the appellant submits a 
timely substantive appeal (VA Form 9) 
should these issues be referred back to 
the Board for appellate review.  

12.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claim for 
service connection for PTSD, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response from the 
veteran and his representative should be afforded after the 
issuance of the SSOC.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



